PER CURIAM.
The application of relatrix for writs alleges the trial court erred in dismissing the petitions of both of the divorced parents for a schedule of visitation privileges. A prior decree had ordered Mrs. Gallagher to allow the father to visit his minor children, Diana and Dawn Gallagher, at reasonable times and places and under reasonable circumstances. A collateral issue arising from the controversial proceedings caused the court to impose a fine upon Mrs. Gallagher for contempt in not complying with the order relating to visitation. Writs were taken from the judgment of contempt, and at the same time appeals to this court on behalf of both parties were perfected. This court has this day decided the appeals. See Gallagher v. Gallagher, No. 10,993 on the docket of this court, 212 So.2d 233.
In granting writs herein our order stayed further proceedings. For the reasons expressed in Moity v. Mahfouz, La.App., 137 So.2d 513 (3rd Cir. 1961) this court did not intend to exercise our supervisory jurisdiction to review the validity of the contempt proceeding. Cf. Per Curiam, Supreme Court in refusing writs, Moity v. Mahfouz, 242 La. 625, 137 So.2d 514. Our decision, however, in No. 10,993 on the docket of this court may have had the effect of resolving the questions raised.
For the reasons so stated the alternate writs heretofore issued are vacated and recalled.